Exhibit 99.1 VOLT INFORMATION SCIENCES REPORTS UPDATE ON SHORT-TERM FINANCING PROGRAM New York, New York, January 30, 2013 – Volt Information Sciences, Inc. (OTC: VISI) today announced the extension to February 28, 2013 of the financing facility and the requirement to provide audited financial statements for its fiscal 2009 and 2010 years under its $150 million short-term financing program.The underlying borrowing agreement was also extended to February 28, 2014 from its previous January 31, 2014 expiration date.The due date for audited financial statements for fiscal 2011 of May 31, 2013, and the due date for audited financial statements for fiscal 2012 of September 30, 2013, are unchanged. The Company’s short-term financing program provides for Company borrowing secured by receivables related to its staffing services business. The Company also announced that its $42 million revolving credit agreement (“Short-Term Credit Facility”) was amended primarily to extend the expiration date to March 31, 2015, increase the borrowing amount available to $45 million, remove the financial ratio covenants, increase the amount that may be used for letters of credit to $25 million, and require minimum liquidity of $15 million in unrestricted cash or Short-Term Financing Program borrowing availability.The amendment also removed certain limitations previously placed on incurring additional indebtedness, the level of annual capital expenditures, the amount of investments, including business acquisitions and mergers, and the amount of loans that may be made by the Company to its subsidiaries.The Short-Term Credit Facility is cash collateralized. Volt Information Sciences, Inc. is a leading provider of global infrastructure solutions in technology, information services and staffing acquisition for its FORTUNE 1000 customer base.Operating through an international network of servicing locations, the Staffing Services Segment fulfills IT, engineering, administrative, and industrial workforce requirements of its customers, for professional search and temporary/contingent personnel as well as managed services programs.Technology infrastructure services include telecommunications engineering, construction, and installation; and IT managed services and maintenance. Information-based services are primarily directory assistance, operator services, database management, and directory printing. Visit www.volt.com. # # # Contact: James Whitney Volt Information Sciences, Inc. voltinvest@volt.com 212-704-7921
